Per Curiam.

The judgment of the Court of Appeals, reversing the judgment of the Court of Common Pleas and entering final judgment for appellee, is reversed.-
The order of the administrator disallowing appellee’s claim was received by appellee on January 9, 1970. No appeal was taken by appellee from that order. Instead, appellee chose to follow another avenue, and took no. action until March 26, 1971, when he applied for determination of the percentage of permanent partial disability;
Because appellee did not appeal from the order of the administrator disallowing his original claim, the Court of Common Pleas lacked jurisdiction of the subject matter of the appeal.

Judgment reversed.

O’Neill, C. J., Herbert, Corrigan, Stern, W. Brown and P. Brown, JJ., concur.
Celebrezze, J., dissents.